DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 20, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16172179 filed on 10/26/2018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12 – 18 directed to Group II and Group III Claims, non-elected without traverse.  Accordingly, claims 12 – 18 have been cancelled.
The application has been amended as follows: 
Claims 12 – 18 have been cancelled.
Allowable Subject Matter
Claims 1, 4 – 11, 19 and 20 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these Claims are provided in the Applicant’s Arguments/Remarks (pages 8 – 12) filed October 8, 2020.  
Specifically, regarding Claims 1, 4 – 11, the inventive steps are a sub – purging  step of purging the chamber after the first sub – dosing/pressurizing step, and a second sub – dosing/pressurizing step of dosing the source gas into the chamber in a state in which the outlet of the chamber is closed, thereby increasing pressure in the chamber and adsorbing the source gas onto the substrate.
Similarly, regarding Claims 19 and 20, the inventive steps are a sub – purging  step of purging the chamber after the first sub – dosing/pressurizing step, and a second sub – dosing/pressurizing step of dosing the source gas into the chamber in a state in which the outlet of the chamber is closed, thereby increasing pressure in the chamber and adsorbing the source gas onto the substrate in the closed chamber.
Furthermore, the art of 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 7, 2021